OPINION — AG — ** USE OF SCHOOL FACILITIES ** A BOARD OF EDUCATION (SCHOOL BOARD) IN THE EXERCISE OF ITS DISCRETION OF 70 Ohio St. 5-130 [70-5-130] WITH RESPECT TO THE USE OF SCHOOL FACILITIES BY PRIVATE ORGANIZATIONS MAY MAKE REASONABLE CLASSIFICATIONS. A PARENT TEACHER ASSOCIATION MAY 'NOT' BE DENIED THE USE OF SCHOOL FACILITIES IF COMPARABLE ORGANIZATIONS ARE PERMITTED SUCH USE. HOWEVER, WHETHER SUCH OTHER ORGANIZATION ARE COMPARABLE OR WHETHER THE EXCLUSION IS OTHERWISE REASONABLE IS DEPENDENT UPON A FACTUAL DETERMINATION OF THE PARTICULAR CIRCUMSTANCES. (USE OF SCHOOL PROPERTY, RELIGIOUS ACTIVITY, POLITICAL ACTIVITY, MEETINGS) CITE: 70 Ohio St. 5-130 [70-5-130] (JOE C. LOCKHART)